Citation Nr: 0202542	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  91-37 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a post-
operative left knee replacement with shortening, residual of 
a gunshot wound to the left knee, currently evaluated as 60 
percent disabling.

2.  Entitlement to an increased evaluation for impairment of 
Muscle Group XIV, residual of a gunshot wound to the left 
knee, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, with postural back pain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This matter has previously come before the Board of Veterans' 
Appeals (Board).  In a February 1994 decision, the Board 
denied entitlement to a rating in excess of 40 percent for 
the service-connected residuals of a gunshot wound to the 
left knee, with malunion fracture of the medial femoral 
condyle, injury to Muscle Group XIV, arthrotomy of the left 
knee with arthritic changes, and left thigh atrophy with a 
left total knee replacement.  In that decision, the Board 
also granted an increased evaluation, 20 percent, for 
lumbosacral degenerative disc disease with postural back 
pain.  The Board also denied entitlement to extraschedular 
evaluations for these service-connected disabilities.  The 
record reflects that the veteran subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a November 1996 Memorandum Decision, the Court vacated 
only that part of the Board's February 1994 decision that 
denied entitlement to a rating in excess of 40 percent for 
the residuals of a gunshot to the left knee.  The Court 
remanded this claim to the Board for compliance with its 
directives.  In the November 1996 Memorandum Decision, the 
Court also affirmed the remaining parts of the Board's 
February 1994 decision, which granted an increased evaluation 
of 20 percent for lumbosacral degenerative disc disease and 
denied entitlement to extraschedular evaluations for his 
service-connected disabilities.

In July 1997, the Board remanded this case to the RO for 
additional evidentiary development.  The requested 
development was completed, and, in June 1998, the RO issued a 
Supplemental Statement of the Case (SSOC) notifying him of 
the June 1998 rating decision that granted separate 
disability ratings of 60 percent for the residuals of a 
gunshot wound to the left knee with postoperative knee 
replacement and shortening, and 40 percent for the residuals 
of a gunshot wound to Muscle Group XIV, with left thigh 
atrophy.  Thereafter, in a statement submitted in August 
2000, the veteran reiterated his desire to have his claim 
returned to the Board

In a July 1998 statement the veteran raised the issue of an 
earlier effective date for the assignment of the increased 
rating granted in June 1998.  This issue is referred to the 
RO for appropriate action.

The issue of entitlement to an increased evaluation of 20 
percent for lumbosacral degenerative disc disease will be 
addressed in greater detail in the Remand portion of this 
decision.


FINDING OF FACT

The veteran's residuals of a gunshot wound to the left knee 
are manifested by no more than severe impairment to Muscle 
Group XIV as a result of a deep penetrating wound, with an 
open comminuted fracture, and objective evidence of depressed 
and adherent scars, diminished muscle excitability, and 
atrophy of muscles; and a total left knee replacement, with 
chronic residuals consisting of severe pain and weakness in 
the left lower extremity.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating in excess of 60 percent 
for a total left knee replacement have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.21, 4.71a, Diagnostic Code 5055 (2001).

2.  The schedular criteria for a rating in excess of 40 
percent for the residuals of a gunshot wound to the left 
knee, with injury to Muscle Group XIV, have not been met.  38 
U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.55, 4.56 and 4.73, 
Diagnostic Code 5314 (2001); 38 C.F.R. §§ 4.55, 4.56 and 
4.73, Diagnostic Code 5314 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

The record reflects that, in April 1970, the veteran 
sustained a gunshot wound to the left knee.  He was 
immediately evacuated to the 85th Evacuation Hospital, where 
x-rays revealed a fracture of the medial femoral condyle and 
of the patella.  He underwent arthrotomy, local debridement, 
and irrigation on the day of injury.  The veteran was then 
evacuated to the 249th General Hospital in Japan, where he 
underwent delayed primary closure and application of a long 
leg cast.  

The veteran was then moved to Ft. Polk Army Hospital, where 
physical examination showed a healing, delayed primary 
closure over the medial aspect of the left knee joint from 
the top of which could be expressed small amounts of 
seropurulent material.  Distal neurovascular function was 
found to be entirely within normal limits.  X-rays of the 
left knee revealed a comminuted minimally displaced fracture 
of the medial femoral condyle, with the fracture line 
extending across the superior portion of the intercondylar 
notch.  A comminuted fracture line was also observed on the 
anterior portion of the patella, with insignificant 
displacement.  It was noted that fracture lines involved the 
articular surface of the patella, but that no step off could 
be found.  It was also noted that the wound drainage 
gradually diminished, but that an arthrogram in June 1970 
showed no communication of the wound in the joint space.  Six 
weeks following the initial injury, balanced skeletal 
traction was discontinued and a tibial pin was removed.  He 
was started on range of motion exercises, and was soon 
allowed to ambulate, nonweightbearing, on crutches.  In 
September 1970, examination revealed a well-healed, delayed 
primary closure site, without drainage.  His quadriceps 
strength was found to be from fair to good, and range of 
motion in the left knee was noted to be from 15 to 90 degrees 
with no laxity and with loss of muscle mass of the vastus 
medialis.  The physician noted a diagnosis of a gunshot wound 
to the left knee, suffered as a result of hostile enemy 
action, with open comminuted fracture of the medial femoral 
condyle, malunion of the fracture of the medial femoral 
condyle, and flexion, extension and knee contracture.

The record indicates that the veteran was subsequently 
recommended for a medical discharge, which occurred in 
November 1970.  In a December 1970 rating decision, the RO 
awarded service connection for the residuals of a gunshot 
wound to the left knee and assigned a 40 percent disability 
rating under the criteria of Diagnostic Code 5314.

VA examination in October 1971 revealed a well healed, 
depressed scar with no significant tenderness, bony deformity 
with enlargement of the medial aspect of the left knee, 
slightly atrophic left quadriceps, definite substance loss 
and slight weakening of Muscle Group XIV and knee motion from 
5 to 100 degrees.  The knee was stable.

In May 1972, the veteran underwent an arthrotomy of the left 
knee with lateral meniscectomy for tear.  In a June 1972 
letter, the physician that conducted this surgery reported 
that the veteran's left knee was showing very early 
degenerative arthritic changes in spite of the excellent care 
he received for his war wounds.  

In a series of subsequent rating decisions issued over the 
next two decades, the RO continued to deny entitlement to an 
increased evaluation for the veteran's service-connected 
residuals of a gunshot wound to the left knee, with malunion 
fracture, medial femoral condyle and muscle injury to Muscle 
Group XIV, with left knee arthritic changes and left thigh 
atrophy.  During this period, however, the RO did grant 
several temporary total evaluations pursuant to 38 C.F.R. § 
4.30 based on periods of convalescence following knee 
surgeries.

In January 1990, the veteran filed an informal claim of 
entitlement to an increased evaluation for his service-
connected residuals of a gunshot wound.  The record shows 
that, later that month, he underwent a left total knee 
replacement.  In a hospital report, the attending physician 
noted that the veteran had a history of multiple operative 
procedures, which mainly consisted of debridements and 
ligament reconstruction of the knee, with no sustained 
relief.  It was further noted that he no longer experienced 
any relief from anti-inflammatory medications, and that range 
of motion in his knee was only from 20 to 45 degrees.  It was 
therefore concluded that a left total knee replacement was 
warranted.

In the May 1990 rating decision, the RO granted a temporary 
100 percent disability rating for the veteran's service-
connected residuals of a gunshot wound to the left knee under 
Diagnostic Code 5055, effective from January 23, 1990, and a 
permanent 40 disability rating, effective from March 1, 1991.  

During a VA orthopedic examination in March 1991, the veteran 
reported that he was currently employed with a Sheriff's 
office.  He stated that he had been working in a sedentary 
position since his 1990 surgery, but that he was hoping to 
return to more active duties by August.  Examination revealed 
the presence of a 191/2 cm. longitudinal scar extending from 
above the knee and down over the knee area, which was from 
his replacement knee surgery.  The VA examiner found that 
this scar was depressed about 1 cm, but that it was not 
firmly fixed to the structures below.  The examiner also 
noted the presence of a 10-cm. scar over the anterolateral 
aspect of the left knee, which was thin, and a 51/2-cm scar 
over the lateral aspect of the knee.  The examiner concluded 
that all of the scars were well healed, and did not show 
excessive scar tissue.  Some sensitivity was noted in the 
longitudinal medial scar, and the mid-knee scar was noted to 
be quite sensitive to pressure or blows at one point.  The 
veteran reported that this was something of a nuisance, but 
not a serious problem.

Examination also revealed some slight lowering of the pelvis, 
which was produced by a slight shortening of the injured left 
leg.  It was noted that the veteran walked with a slight 
limp, but that he was able to rise on his heels and toes.  He 
was able to perform a one-quarter squat, but his left knee 
would apparently not allow him to go further.  Some slight 
muscular atrophy was noted in the injured leg, and some 
deformity was observed in the knee joint, which was found to 
be related to the artificial knee.  Measurements showed 3 cm 
shortening of the left leg; circumferentially, the left thigh 
was 3 cm less than the right, the knees were equal and the 
left calf was 2 cm less than the right.  The left knee was 
found to be stable medially, laterally, and 
anteroposteriorly.  The examiner noted that laxity 
demonstrated in the artificial left knee was slightly less 
than in the normal right knee, but was considered 
satisfactory.  In light of these findings, the examiner 
determined that he had obtained a relatively good result from 
his knee replacement surgery.  The examiner noted diagnoses 
of a gunshot wound to the left knee resulting in a loss of 
the medial condyle of the femur and of the left patella, with 
post-operative status reconstructive surgery; and post-
operative status left knee replacement in January 1990, 
necessitated by the development of traumatic arthritis in the 
left knee.  The examiner concluded that he had relatively 
good function of the left knee, but that he did have some 
pain on the lateral aspect of the left knee as described.

X-rays taken of the left knee in March 1991 revealed a total 
left knee replacement anatomically aligned, with no bony 
resorption about the site of the metal.  

In March 1992, the Board remanded this case, primarily for 
the purpose of addressing the veteran's contentions that he 
had developed symptoms in his back and left foot, which he 
believed to be related to his service-connected residuals of 
a gunshot wound to the left knee.

Thereafter, in October 1992, the veteran underwent a VA 
neurological examination.  The veteran reported that he had 
recently experienced a sensation of repeatedly having the 
three outer toes of his left foot fall asleep.  He indicated 
that his doctors suspected that this had something to do with 
a "pinched nerve" in his back.  Examination revealed that 
he walked with a limp, and that he had scarring on the medial 
aspect of the left lower thigh and medial to the knee.  It 
was noted that he had good muscular development in the 
hamstring and quadricep muscles, but that he also had a 
generalized apparent disuse-type of atrophy of the entire 
left thigh, and to a lesser extent, the left leg.  The VA 
examiner noted that he had good motor power, dorsiflexion, 
and plantar flexion in the left foot, and that he dorsiflexed 
and plantar flexed his toes without difficulty.  The examiner 
indicated that there was some diminished sensation over the 
plantar aspect of the foot more distally, but that the toes 
did not appear to be hypesthetic.  No indication of sciatic 
nerve root irritation was found, and the examiner determined 
that there was no hypesthesia or hypalgesia over the skin of 
the leg nor on the dorsum of the foot.  The examiner noted a 
diagnosis of disuse atrophy of the left lower extremity, 
without specific motor or sensory deficit, possibly secondary 
to his gunshot wound, with, at times, parasthesias of the 
distal left foot.

During a VA orthopedic examination conducted in October 1992, 
the veteran reported experiencing back pain, and numbness in 
the third, fourth, and fifth toes of the left foot.  He 
reported that the episodes of numbness seemed to accompany 
the episodes of back pain.  Following examination, the VA 
examiner concluded that the veteran was experiencing a 
chronic lumbosacral strain related to the shortening of his 
left leg due to his gunshot wound.  After reviewing x-rays of 
his back, the examiner also noted a diagnosis of degenerative 
disc disease of the lumbosacral spine.  No specific 
conclusions were offered regarding the veteran's complaints 
of numbness in his toes.

X-rays taken of the hips in October 1992 revealed no 
abnormalities in either hip joint and no other evidence of 
hip pathology.

In February 1994, the Board denied entitlement to a rating in 
excess of 40 percent for the service-connected residuals of a 
gunshot wound to the left knee, with malunion fracture of the 
medial femoral condyle, injury to Muscle Group XIV, 
arthrotomy of the left knee with arthritic changes, and left 
thigh atrophy with a left total knee replacement.  
Thereafter, the veteran appealed the Board's decision to the 
Court.

In October 1994, the veteran underwent another VA orthopedic 
examination.  Examination revealed that he could briefly walk 
on his heal and toes, and that he could do 40 percent of 
squat and stand-up.  Extensive scarring was noted from his 
surgeries and gunshot injury, and some muscle loss was found 
medially, immediately above the knee level.  The VA examiner 
noted that, other than the irregular contour of the knee 
joint on the left, there was no evidence of swelling or 
deformity.  There was also no subluxation, lateral 
instability, or loose motion found on either side.  Range of 
motion was found to be from 0 to 90 degrees.  The VA examiner 
noted a diagnosis of status post left total knee replacement 
in 1990 for severe trauma and destructive arthritis, with 
good results.

During a VA neurological examination conducted in October 
1994, the VA examiner noted that his left lower extremity had 
less muscle mass than in the right, but that he had excellent 
motor power in the anterior and posterior thigh muscles.  The 
examiner also found that he had excellent dorsiflexion and 
plantar flexion of the foot and toes bilaterally, and that 
Achilles reflexes were equal bilaterally.  Left patella 
reflex could not be elicited because of considerable scarring 
over the anterior knee and below the knee, and the VA 
examiner noted that this was not considered to be a 
pathological finding.  The examiner found that there was no 
definite sensory abnormality of the lower extremities, other 
than related to the scarring over the left knee joint and 
some diminished sensation over the skin below the scars.  The 
examiner concluded that the veteran's problems appeared to be 
related to his knee and low back, and that he could not find 
any specific neurological findings that would account for his 
complaints in the toes of his left foot.  The examiner opined 
that this could be related to the pain in his low back and 
intermittent radiation of a sciatic type, although it did not 
appear to be a severe complicating problem of his 
degenerative joint disease.  The examiner concluded that no 
neurological disease was found.

In its November 1996 Memorandum Decision, the Court vacated 
only that part of the Board's February 1994 decision that 
denied entitlement to a rating in excess of 40 percent for 
the residuals of a gunshot to the left knee.  The Court noted 
that the Board had failed to address whether separate 
disability ratings were available for an injury to Muscle 
Group XIV under Diagnostic Code 5314 and for a total knee 
replacement under Diagnostic Code 5055.  The Court also noted 
that, although the Board found that there was no evidence of 
ankylosis in the veteran's left knee, the Board failed to 
note a finding in an October 1975 examination report that 
there was partial ankylosis in his left knee.  Finally, the 
Court also noted that the Board had failed to address whether 
a separate rating was warranted under the criteria of 
Diagnostic Code 5275, for shortening of his left leg.  The 
Court determined that a remand of this issue was necessary, 
so that the Board could be provided with another opportunity 
to address these points.

The Board subsequently remanded this claim to the RO for 
additional evidentiary development.  Specifically, the Board 
instructed the RO to obtain any additional records that may 
exist pertaining to treatment for his service-connected 
disabilities.  In addition, the Board also instructed the RO 
to schedule the veteran for another VA orthopedic 
examination, in order to obtain certain information that 
could assist in addressing the points raised by the Court.  

In August 1997, in accordance with the Board's instructions, 
the RO issued a letter requesting that he identify any 
additional health care providers who may have records 
pertinent to his service-connected residuals of a gunshot 
wound.  A report of contact dated that same month indicates 
that the veteran called the RO to inform them that all 
available medical records have already been obtained and 
associated with his claims folder.  He specifically advised 
the RO that he had no additional medical records to submit.

In February 1998, the veteran underwent another VA orthopedic 
examination.  The veteran reported that he was experiencing 
pain throughout his left lower extremity.  Examination 
revealed the presence of extensive scarring of the lower 
extremity, and that the left knee was smaller than the right.  
It was noted that there was moderate crepitation, but that he 
had no instability in his left knee.  The VA examiner noted 
that range of motion in the ankles was equal, and that hip 
motion was normal.  Range of motion in the left knee was 
found to be from 10 to 90 degrees.  His muscles were found to 
be well-developed and symmetrical, with minor tightness 
bilaterally.  Some minor sensory diminution was noted in the 
left forefoot and toes, and no tendon reflex was elicited at 
the ankle and plantar level on the left.  There was 1 1/16 
inch shortening of the left lower extremity.  The examiner 
noted a diagnosis of residuals of gross trauma, namely 
compound, comminuted fracture of the left distal femur, 
reportedly a fracture of the medial condyle.  The examiner 
concluded that he was experiencing weakness, fatigue, and 
impairment of skilled movement due to his leg shortening and 
back condition.  The examiner found that his condition had 
produced moderate to moderately severe pain, and moderately 
severe impairment of function.  There was no incoordination.

In a June 1998 rating decision, the RO granted separate 
disability ratings of 60 percent under Diagnostic Code 5055 
for postoperative knee replacement and shortening, and 40 
percent under Diagnostic Code 5314 for severe impairment to 
Muscle Group XIV.  

During another VA orthopedic examination in October 1998, a 
VA examiner found that the only evidence of deformity in his 
lower extremity was due to the shortening of his left leg as 
compared to his right, as there was no evidence of any 
malunion, no drainage or evidence of infection, and no edema.  
The examiner indicated that the veteran had minor complaints 
of his whole left side, but that examination revealed his 
left heel and ankle to be normal.  The examiner noted a 
diagnosis of residual of old gunshot wound of the medial 
condyle of the left knee, which produced traumatic arthritis 
and led to a total knee prosthesis operation.

In an August 2000 SSOC, the RO denied entitlement to a rating 
in excess of 60 percent for postoperative knee replacement 
and shortening.  The RO also denied entitlement to a rating 
in excess of 40 percent for impairment of Muscle Group XIV 
with left thigh atrophy.  The claims folder was subsequently 
returned to the Board for appellate review.


Analysis

Preliminary matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the SOC and SSOC's issued during the pendency of 
this appeal, as well as the text of the Board's February 1994 
decision, the Board believes that the veteran has been 
advised of what the evidence must show in order to 
substantiate his claim for an increased rating.  Moreover, in 
an August 1997 letter, the RO specifically advised the 
veteran of the type of evidence that he should submit in 
support of his claim.  Therefore, the Board believes that VA 
has satisfied its duty under both the VCAA and the new 
regulation, 38 C.F.R. § 3.159, to inform the veteran and his 
representative of the information and evidence needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the issues on 
appeal.  The veteran has been provided with numerous VA 
examinations, and neither he nor his representative has 
alluded to any additional medical records that have not been 
obtained and which would be pertinent to the present claim.  
Therefore, the Board finds that all facts that are relevant 
to these aforementioned issues have been properly developed, 
and that no further action is required in order to comply 
with VA's duty to assist under both the VCAA and the new 
regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court of Appeals for Veterans Claims 
(Court) held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations appear to have been completed in 
full.  Thus, the Board believes that it may proceed with a 
decision on this issue, without prejudice to the veteran.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C.A. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

Discussion

At the outset of this decision, the Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran is currently service-connected for the residuals 
of a gunshot wound to his left knee.  Such wounds often 
result in impairment of muscle, bone and/or nerve. Through 
and through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  See 38 
C.F.R. § 4.47 (2001).  Muscle Group damage is categorized as 
slight, moderate, moderately severe and/or severe and 
evaluated accordingly under 38 C.F.R. § 4.56.  Evaluation of 
residuals of gunshot wound injuries includes consideration of 
resulting impairment to the muscles, bones, joints and/or 
nerves, as well as the deeper structures and residual 
symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 
4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2001).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2001).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  See 38 C.F.R. § 
4.55(b). For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined only under the provisions of 38 C.F.R. § 4.25.  See 
38 C.F.R. § 4.55(f). For compensable muscle groups which are 
in the same anatomical region but do not act on the same 
joint, the evaluation of the most severely injured muscle 
group will be increased one level and used as the combined 
evaluation for the affected muscle groups.  See 38 C.F.R. § 
4.55(e).

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997). [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 
C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) 
A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For 
VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of 
movement; (d) Under diagnostic codes 5310 through 
5312, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately 
severe or severe as follows:

(1) Slight disability of muscles. (i) Type of 
injury. Simple wound of muscle without debridement 
or infection. (ii) History and complaint. Service 
department record of superficial wound with brief 
treatment and return to duty. Healing with good 
functional results. No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal 
scar. No evidence of fascial defect, atrophy, or 
impaired tonus. No impairment of function or 
metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles. (i) Type of 
injury. Through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection. (ii) History 
and complaint. Service department record or other 
evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles. (iii) 
Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of muscles. (i) 
Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or 
large low- velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. (ii) History and 
complaint. Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective 
findings. Entrance and (if present) exit scars 
indicating track of missile through one or more 
muscle groups. Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side. 
Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating 
wound due to high- velocity missile, or large or 
multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring. (ii) History and complaint. Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective 
findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function. If present, 
the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin 
covering in an area where bone is normally 
protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable 
atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder 
girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991); 
see also VAOPGCPREC 3-2000 (2000).  The Board finds that in 
this case, 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73 and applicable 
diagnostic codes have not undergone any substantive changes.

The veteran's residuals of a gunshot wound to the left knee 
are currently evaluated as 40 percent disabling under the 
criteria of Diagnostic Code (DC) 5314, based on impairment to 
Muscle Group XIV.  This muscle group refers to the muscles of 
the anterior thigh group: (1) Satorius; (2); rectus femoris; 
(3) vastus externus; (4) vastus intermedius; (5) vastus 
internus; and (6) tensor vaginae femoris.  The function of 
this muscle group is extension of the knee; simultaneous 
flexion of the hip and flexion of the knee; and tension of 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XVII.  The 10 percent rating contemplates a 
moderate disability of Muscle Group XIV.  A 30 percent rating 
contemplates a moderately severe disability of Muscle Group 
XIV.  A 40 percent rating, the highest rating assignable 
under this diagnostic code, contemplates a severe disability 
of Muscle Group XIV.  38 C.F.R. § 4.73, DC 5314 (2001); 38 
C.F.R. § 4.73, DC 5314 (1996).

The veteran has also been assigned a separate 60 percent 
evaluation for his total left knee replacement under 
38 C.F.R. § 4.71a, DC 5055.  Under DC 5055, a 100 percent 
evaluation is for assignment for one year following 
implementation of a prosthesis.  Thereafter, a minimum rating 
of 30 percent is in order, while chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity warrant a 60 percent evaluation.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
a knee prosthesis is to be evaluated by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5261, or 5262.  Note (1) 
following the criteria for ratings of prosthetic implants, 
provides that the 100 percent one-year rating will commence 
after an initial grant of a one-month total rating assigned 
under section 4.30 following hospital discharge.  38 C.F.R. 
§ 4.71a, DC 5055.

The record reflects that, when this case came before the 
Board in February 1994, the issue certified for appeal was 
whether an increased evaluation was warranted for the 
veteran's service-connected residuals of a gunshot wound to 
the left knee, with malunion fracture of the medial femoral 
condyle, injury to Muscle Group XIV, arthrotomy of the left 
knee with arthritic changes, and left thigh atrophy with a 
left total knee replacement.  At that time, he was assigned a 
40 percent disability rating under the criteria of DC 5314.  
After reviewing the record, the Board found that the 
preponderance of the evidence was against the assignment of 
an increased evaluation under the criteria of DC 5314.  
Thereafter, in its November 1996 Memorandum Decision, the 
Court found that the Board had failed to address the 
possibility that separate disability ratings may be warranted 
for injury to Muscle Group XIV under DC 5314 and for a total 
knee replacement under DC 5055.  As a result of this finding, 
the Board remanded this case in July 1997 in order to allow 
the RO the first opportunity to address this question.  
Thereafter, in a June 1998 SSOC, the RO concluded that 
separate disability ratings were warranted for the veteran's 
residuals of a gunshot wound to the left knee under 
Diagnostic Codes 5314 and 5055.  Specifically, the RO granted 
a 40 percent disability rating under DC 5314 for severe 
impairment of Muscle Group XIV, and a 60 percent disability 
rating under DC 5055 for total left knee replacement.  
Because these are the maximum disability ratings available 
under these codes, the Board believes that the Court's 
concerns in this regard have been addressed to the extent 
possible.  In essence, the Board finds that there are no 
higher disability evaluations available based upon pathology 
related to the veteran's total left knee replacement or based 
upon pathology related to the impairment of Muscle Group XIV.  
Therefore, the Board will proceed to address the remaining 
points raised by the Court in the November 1996 Memorandum 
Decision.

In the November 1996 Memorandum Decision, the Court noted 
that, although the Board found that there was no evidence of 
ankylosis in the veteran's left knee, it failed to 
acknowledge a finding made by a VA physician during an 
October 1975 examination that there was partial ankylosis in 
his left knee.  The Court apparently concluded that this fact 
called into doubt the Board's conclusion that a rating under 
DC 5256 was not warranted for the veteran's residuals of a 
gunshot wound based upon ankylosis in the knee.  However, 
with respect to this question, the Board notes that ankylosis 
is defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure".  See Shipwash v. Brown, 
8 Vet. App. 218, 221 (1995) citing Dorland's Illustrated 
Medical Dictionary, 91 (27th Ed. 1988).  In this case, 
because the veteran has undergone a total left knee 
replacement, the Board believes that ankylosis in the left 
knee is now an impossibility, as the original joint no longer 
exists; and thus, his knee can no longer be subject to such 
impairment.  

The Board recognizes that the Court placed particular 
emphasis on the fact that a 50 percent disability rating was 
available under the criteria of DC 5256 for flexion limited 
to between 20 and 45 degrees.  Thus, the Board has considered 
the possibility that the Court may have been suggesting a 
rating by analogy, in the event that the flexion in his knee 
was limited to between 20 and 45.  However, because the 
veteran's left total knee replacement has since been 
evaluated as 60 percent disabling, the Board is of the 
opinion that this question is now moot, as this is the 
maximum disability rating available under the criteria of DC 
5256.  Furthermore, it is also noted that separate disability 
ratings under DC 5256 and 5055 would amount to pyramiding, as 
both of these codes contemplate limitation of motion in the 
knee joint.  38 C.F.R. § 4.14 (2001).  For these reasons, the 
Board believes that consideration of an increased or separate 
evaluation under the criteria of DC 5256 for the veteran's 
residuals of a gunshot to the left knee is no longer 
appropriate in this case.

In accordance with the Court's instructions in the November 
1996 Memorandum Decision, the Board has also considered 
whether an increased evaluation may be warranted for the 
veteran's left total knee replacement under the provisions of 
38 C.F.R. § 4.40 or 4.45.  As explained by the Court, there 
are situations in which the application of 38 C.F.R. §§ 4.40 
or 4.45 is warranted in order to evaluate the existence of 
any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of a 
particular joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, since the veteran is now receiving the 
maximum disability rating available under Diagnostic Code 
5055 following the expiration of the one-year period after 
implementation of the prosthesis, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnston v. Brown, 
10 Vet. App.80, 85 (1997) (holding that if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable). 

The Court also determined that the Board had failed to 
provide sufficient reasons and bases for finding that a 
higher evaluation was not warranted based upon shortening of 
the lower extremity under DC 5275.  However, the Board 
believes that this question has also become moot now that the 
veteran has been assigned a 60 percent evaluation under DC 
5055, as 60 percent is also the higher disability rating 
available under DC 5275.  Furthermore, the Board believes 
that separate disability ratings under these codes are 
prohibited by the provisions of DC 5275, which indicate that 
a rating under that code is not to be combined with ratings 
for fracture or faulty union in the same extremity.  See Note 
to 38 C.F.R. § 4.71a, DC 5275.  In this case, it is well-
established that the veteran's total left knee replacement is 
a residual of his in-service gunshot wound, which resulted in 
his sustaining an open comminuted fracture of the medial 
femoral condyle and malunion of the fracture of the medial 
femoral condyle in service.  Accordingly, the Board is of the 
opinion that separate disability ratings under DC 5275 and 
5055 are prohibited in this instance.

The Board has given consideration to evaluating the veteran's 
service-connected residuals of a gunshot wound to the left 
leg under different diagnostic codes.  The Board notes that 
the assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board believes that all pathology 
experienced by the veteran in his left lower extremity has 
already been accounted for by the assignment of separate 
disability ratings of a 40 percent evaluation under DC 5314 
and a 60 percent evaluation under DC 5055.  In particular, 
the Board notes that the veteran's 60 percent rating under DC 
5055 contemplates chronic residuals of the total knee 
replacement, including severe painful motion or weakness in 
his left lower extremity.  In addition, the 40 percent 
evaluation under DC 5314 contemplates severe impairment to 
Muscle Group XIV as a result of a deep penetrating wound, 
with an open comminuted fracture, and objective evidence of 
depressed and adherent scars, diminished muscle excitability, 
and atrophy of muscles.   Although the Board is cognizant 
that the veteran has complained of numbness in his toes, it 
believes this symptom to be contemplated by the 60 percent 
rating assigned under DC 5055 for chronic residuals in the 
left lower extremity.  Furthermore, although it also 
recognizes that depressed scarring has been repeatedly noted 
in the veteran's left lower extremity, the 40 percent already 
assigned under DC 5314 contemplates depressed and adherent 
scars.

In summary, for the reasons and bases set forth above, the 
Board finds that the veteran has already been assigned the 
maximum disability ratings available under DC 5314 for 
impairment to Muscle Group XIV and DC 5055 for total left 
knee replacement; thus, increased schedular evaluations are 
not available for his service-connected residuals of a 
gunshot wound to the left knee.  The Board further finds that 
the preponderance of the competent and probative evidence is 
against the assignment of additional evaluations under 
separate diagnostic codes for the veteran's residuals of a 
gunshot wound to the left knee.  The benefit sought on appeal 
is accordingly denied.

The Board notes in closing that the issue of entitlement to 
an extraschedular evaluation for his service-connected 
residuals of a gunshot wound to the left knee is no longer on 
appeal.  This claim was denied by the Board in February 1994, 
and that denial was affirmed by the Court in its November 
1996 Memorandum Decision.  Moreover, the Board notes that the 
veteran subsequently filed a claim of entitlement to a total 
rating based on individual unemployability in December 1998.  
This claim was granted by the RO in a May 1999 rating 
decision, and his total rating was assigned an effective date 
of January 1, 1999, which was the date on which his 
unemployment commenced.  


ORDER

Entitlement to an increased evaluation for a post-operative 
left knee replacement with shortening, residual of a gunshot 
wound to the left knee, currently evaluated as 60 percent 
disabling, is denied

Entitlement to an increased evaluation for impairment of 
Muscle Group XIV, residual of a gunshot wound to the left 
knee, currently evaluated as 40 percent disabling, is denied.


REMAND

The record reflects that, in a November 1992 rating decision, 
the RO denied entitlement to an increased evaluation for 
service-connected degenerative disc disease in the lumbar 
spine.  The veteran's accredited representative, acting on 
behalf of the veteran, subsequently expressed disagreement 
with that decision in an Informal Hearing Presentation dated 
in June 1993.  Based on that document, the Board determined 
in its February 1994 decision that the veteran's claim for an 
increased rating for his low back disorder was also on 
appeal.  The Board therefore adjudicated that claim, and 
found that an increased evaluation, 20 percent, was warranted 
for the veteran's low back disorder.  Thereafter, the veteran 
appealed that decision to the Court, and, in the November 
1996 Memorandum Decision, the Court affirmed that part of the 
Board's February 1994 decision, which granted an increased 
evaluation of 20 percent for degenerative disc disease of the 
lumbar spine.

In light of the aforementioned procedural history, the Board 
believes that the veteran's appeal as to the issue of 
entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, which arose from the November 
1992 rating decision, was resolved.  However, the Board notes 
that, while that appeal was pending before the Court, the 
veteran also filed a new claim of entitlement to an increased 
evaluation for his low back disorder in September 1994.  This 
claim was denied by the RO in a May 1995 rating decision, and 
the veteran subsequently submitted a Notice of Disagreement 
regarding that denial.  In June 1995, the RO responded by 
issuing a Statement of the Case (SOC), and, in July 1995, the 
veteran submitted a Substantive Appeal.  

Therefore, the Board finds that, even though the veteran's 
initial appeal for an increased rating for degenerative disc 
disease which arose out of the November 1992 rating decision 
was resolved in the Court's November 1996 Memorandum 
Decision, the record shows that he also perfected a new 
appeal regarding that same issue while his first appeal was 
pending before the Court.  This second appeal has yet to be 
addressed by the Board, and thus, is presently on appeal.  
Having reviewed the complete record, however, and for the 
reasons and bases set forth below, the Board finds that 
additional development is necessary, before this claim can be 
fully adjudicated.

The Board notes that, in February 1998, the veteran underwent 
a VA orthopedic examination.  In the report of this 
examination, the VA examiner appears to have noted several 
findings regarding the nature and severity of the veteran's 
back and lumbar spine.  However, even though these findings 
appear to be pertinent to his claim for an increased rating 
for degenerative disc disease of the lumbar spine, there is 
no indication in the record that the RO readjudicated the 
claim, with consideration given to the relevant 1998 VA 
examination, or thereafter issued a Supplemental Statement of 
the Case (SSOC) addressing this report.  See 38 C.F.R. 
§§ 19.31, 19.37(a) (2001).  For this reason, the Board finds 
that a remand of this case is warranted, so that the RO can 
consider this additional evidence in the first instance.

The Board is aware that the regulations were recently amended 
so as to allow the Board to develop evidence directly without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (to be codified as amended at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304).  These amendments were also 
intended to allow the Board, under certain circumstances, to 
consider evidence not previously considered by the agency of 
original jurisdiction, so long as the claimant is advised of 
the Board's intention to do so and given an opportunity to 
respond.  The Board has therefore considered whether the 
aforementioned action would be more appropriately 
accomplished directly by the Board, rather than by remanding 
this case to the RO.  However, even under the amended version 
of the regulations, the provisions of 38 C.F.R. § 19.31 still 
require that the agency of original jurisdiction issue an 
SSOC if additional pertinent evidence is received and the 
case has not yet been certified for appeal.  An SSOC was not 
issued in this case, even though the VA examination in 
question was conducted in February 1998 and the appeal was 
not certified to the Board until October 2001.  Furthermore, 
it appears that a substantial period of time has passed since 
the June 1995 SOC, which was the last decision issued by the 
RO with respect to this issue.  For these reasons, the Board 
believes that due process of law and fundamental fairness 
require that the RO be permitted the opportunity to consider 
this evidence prior to the Board's adjudication of this 
issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (holding 
that, when the Board addresses a matter that has not been 
addressed by the RO, the Board must consider whether the 
appellant would be prejudiced by the Board's going forward on 
that issue without first remanding for the RO to adjudicate 
the issue in the first instance).

Accordingly, this case is remanded for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

2.  The RO should review all of the evidence 
of record, including any evidence that has 
been received since the June 1995 Statement 
of the Case was issued.  If, after reviewing 
this evidence, the RO determines that any 
additional development, including 
examination, is warranted, the RO is free to 
undertake such development as it deems 
necessary.  Once such development has been 
completed, the RO should then readjudicate 
the veteran's claim of entitlement to an 
increased evaluation for lumbosacral disc 
disease.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form (next page):


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

